Title: Saturday the 15th [16th] of September 1780.
From: Adams, John Quincy
To: 


       Half Holiday. Today about 1 o clock brother Charles and I came to Pappa’s lodgings where we dined. After dinner Mr. Guild and Mr. Ingraham came here and went with us to see the Hortus Medicus of which I have spoken already. We walked about a little while and then we came home again, as we were coming we went into a Church and looked about it a little. When we got to Pappa’s door Mr. Guild and Mr. Ingraham left us. At about 8 o clock Commodore Gillon came to Pappa’s lodgings and stay’d some time. At about half after nine o clock Pappa received a Letter from Mr. Dana who has just arrived in Town. Pappa went to see Mr. Dana who Lodges at the first Bible.
       